Citation Nr: 0825118	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from August 1977 
through August 1981, with additional, not yet verified, 
reserve service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for hypertension, 
low back strain, a right shoulder disability, and pulmonary 
tuberculosis.  These claims are not yet ready for appellate 
review.  

The veteran served in the Army from 1977 through 1981, and 
had additional reserve service.  He retired from the reserves 
in October 2000.  See Board hearing transcript at page 35.  
Under 38 C.F.R. § 3.159(c)(2), VA is mandated to assist the 
veteran in obtaining relevant evidence that is in the control 
of a Federal department or agency, including service medical 
and personnel records.  In this case, the veteran's complete 
service medical records (SMRs) for his first period of active 
duty are included in the claims folder.  However, several 
years of records from his reserve service appear to be 
missing from the record.  While the RO clearly made a valiant 
effort to obtain these records, there remains several years 
of missing records and one avenue for recovery of these 
records that has not been investigated.  38 C.F.R. 
§ 3.159(c)(2) requires VA to make as many attempts as are 
necessary to obtain service medical records.  Thus, 
additional development is necessary before this case can be 
adjudicated by the Board.

In August 2001, the RO submitted a PIES request for complete 
SMR's for the veteran's service, noting only service between 
August 1977 and August 1981.  In January 2002 another PIES 
request was submitted for verification of service.  The March 
2002 response noted that the information needed was with 
"Code 11" and that "all follow ups should be addressed to 
that office."  The RO later sent a letter to the veteran's 
reserve unit, the 803D General Supply Company.  The veteran, 
however, later sent the RO a copy of a letter noting that his 
records had been assigned to The Retired Reserve, 1 Reserve 
Way, St. Louis, Missouri.  In June 2006, November 2006, and 
May 2007, the RO requested the veteran's reserve SMR's from 
The Retired Reserve.  A December 2006 letter from the 
National Personnel Records Center, however, informs the RO 
that these requests will  not be acted upon, because such 
requests must be received through the Personnel Information 
Exchange System (PIES).  After this, there were no further 
attempts to obtain complete reserve SMR's.  However, the 
Board observes that there was never an attempt, via PIES, to 
contact "Code 11," which was referenced in the March 2002 
PIES response.  Because 38 C.F.R. § 3.159(c)(2) requires VA 
to make as many attempts as are necessary to obtain SMRs, 
this matter must be remanded so that the records can be 
sought from "Code 11."

The Board also notes that because the veteran's service 
connection claims pertain to disabilities that may have been 
incurred during reserve service, verifying his period of 
service, including the dates of active duty, active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA), is particularly important.  This has not been 
completed in this case.  Information such as this would be 
found in the veteran's service personnel records, which fall 
under the 38 C.F.R. § 3.159(c)(2) duty.  As such, this matter 
must be remanded in order for VA to verify the veteran's 
periods of reserve service.

Finally, the veteran was afforded VA examinations for each of 
his claimed disabilities in May 2003.  None of these 
examination reports were based upon a review of the claims 
folder, nor did they contain opinions as to the etiology of 
the veteran's current disabilities.  38 C.F.R. § 3.159(c)(4) 
requires such examinations to be based upon a review of the 
evidence of record.  Once the record is complete, addendums 
to each of the May 2003 examination reports should be 
obtained, to include opinions as to the etiology of the 
diagnosed disabilities based upon a complete review of the 
record.

Accordingly, the case is REMANDED for the following action:

1. Ensure that 38 C.F.R. § 3.159(c)(2) is 
met by making as many attempts as are 
necessary to obtain all service medical 
records from the veteran's reserve 
service, including through the source 
identified in the March 2002 PIES response 
as "Code 11."  

2.  Verify all periods of the veteran's 
reserve service, including all periods of 
active duty, ACDUTRA, and INACDUTRA.  The 
Board notes that reports showing reserve 
points per year are insufficient to 
satisfy this order.  The requirement is of 
a listing of all periods of service during 
the veteran's time in the reserve, with 
the periods specified as active, ACDUTRA 
or INACDUTRA.

3.  If any the federal records referenced 
in remand orders 1 and 2, above, are 
unable to be obtained, ensure that the 
veteran is afforded proper notice under 
38 C.F.R. § 3.159(e).

4.  Once the claims folder is complete, 
obtain addendums to the May 2003 VA 
examination reports, which are based upon 
reviews of the complete claims folder, and 
which address the etiology of the 
veteran's currently diagnosed 
disabilities.  Even if the records 
requested are not forthcoming, an addendum 
to the VA examination reports is required 
in order that the examiner provide a 
medical nexus opinion that addresses the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
disability was caused by disease or injury 
during service? A complete rationale 
should be provided for any opinion 
expressed.

5.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


